EXHIBIT 3.1b The Commonwealth of Massachusetts Office of the Secretary of State Michael J. Connolly, Secretary One Ashburton Place, Boston, Massachusetts 02108 CERTIFICATE OF CORRECTION (GENERAL LAWS, CHAPTER 156B, SECTION-6A) CORPORATE NAME: ANIKA RESEARCH, INC. DOCUMENT TO BE CORRECTED: Restated Articles of Organization IT IS HEREBY CERTIFIED THAT THE ABOVE MENTIONED DOCUMENT WAS FILED WITH THE OFFICE OF THE SECRETARY OF STATE ON 04 / 29 / 93 / PLEASE STATE THE INACCURACY OR DEFECT TO BE CORRECTED IN SAID DOCUMENT: See Attached Exhibit A PLEASE STATE CORRECTED VERSION OF THE DOCUMENT: See Attached Exhibit A IN WITNESS WHEREOF AND UNDER THE PENALTIES OF PERJURY, WE SIGN OUR NAMES THIS 5THDAY OF NovemberIN THE YEAR1993. /s/ David A. Swann PRESIDENT/xxxxxx David A. Swann /s/ Sean Moran CLERK/xxxxxxxx Sean F. Moran EXHIBIT A The Restated Articles of Organization, Attachment 6, Section 6C - Management, shall be amended from: 4. Terms of Office. Each director shall serve for a term ending on the date of the third annual meeting following the annual meetings at which such director was elected; provided,however, that each initial director in Class I shall serve for a term ending on the date of the annual meeting next following the end of the Corporation's fiscal year ending August 31, 1994; each initial director in Class II shall serve for a term ending on the date of the annual meeting next following the end of the Corporation's fiscal year ending August 31, 1995; and each initial director in Class III shall serve for a term ending on the date of the annual meeting next following the end of the Corporation's fiscal year ending August 31, 1996. To: 4. Terms of Office. Each director shall serve for a term ending on the date of the third annual meeting following the annual meetings at which such director was elected; provided,however, that each initial director in Class I shall serve for a term ending on the date of the annual meeting next following the end of the Corporation's fiscal year ending August 31, 1993; each initial director in Class II shall serve for a term ending on the date of the annual meeting next following the end of the Corporation's fiscal year ending August 31, 1994; and each initial director in Class III shall serve for a term ending on the date of the annual meeting next following the end of the Corporation's fiscal year ending August 31, 1995.
